Citation Nr: 1012937	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-32 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial compensable evaluation prior 
to November 7, 2008, and an evaluation in excess of 10 
percent thereafter for left knee tendinitis.

2.  Entitlement to an initial compensable evaluation prior 
to November 7, 2008, and an evaluation in excess of 20 
percent thereafter for lumbar degenerative joint disease.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Dirk Harris McClanahan, Law Clerk



INTRODUCTION

The Veteran had active service from October 1982 to 
September 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2007 rating decision from the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Portland, Oregon.  In the rating decision, service 
connection was granted for the Veteran's left knee 
tendinitis and lumbosacral strain and assigned a 
noncompensable evaluation effective March 30, 2006. 

During the pendency of the appeal, the RO issued another 
rating decision in February 2009 that increased the 
noncompensable rating to 10 percent for the service-
connected left knee tendinitis, effective from November 7, 
2008.  In July 2009, the RO issued a rating decision that 
increased the noncompensable rating to 20 percent for the 
service-connected lumbar degenerative joint disease 
(previously characterized as lumbosacral strain), effective 
from November 7, 2008.  As the awards are not a complete 
grant of benefits, the issues remain in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, the Board 
must consider whether there are distinct time periods during 
the entire appeal period where the veteran's symptoms 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).


FINDINGS OF FACT

1.  On July 30, 2009, prior to the promulgation of a 
decision in this appeal, the Veteran indicated that he 
wished to withdraw from appellate status the issue of 
entitlement to an initial increased evaluation in excess of 
20 percent as of November 7, 2008, for his service-connected 
lumbar spine disability.

2.  Prior to November 7, 2008, in an August 2007 VA 
examination, the Veteran had full left knee range of motion 
from 0 to 140 degrees, with no loss of motion on repetitive 
use and no evidence of instability.  There was normal gait, 
with no limitations on walking or standing, and with no 
symptoms or episodes of arthritis. 

3.  In a November 2008 VA examination, the Veteran had full 
left knee range of motion from 0 to 140 degrees, with no 
loss of motion on repetitive use and no evidence of 
instability.  There was normal gait, and no conditions of 
crepitus, effusion, tenderness, grinding, or painful 
movement.  

4.  Prior to November 7, 2008, in an August 2007 VA 
examination, the Veteran had forward lumbar flexion to 90 
degrees, with a total combined range of motion of 240 
degrees.  There was no abnormality in gait and no back 
spasms, and no evidence of incapacitating episodes or 
neurologic abnormalities.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran, with regard to the issue of entitlement to an 
initial increased evaluation in excess of 20 percent as of 
November 7, 2008, for lumbar degenerative joint disease have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.204 (2009).

2.  Prior to November 7, 2008, the schedular criteria for an 
initial compensable evaluation for left knee tendinitis have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DCs) 5003-5261 (2009).  

3.  From November 7, 2008, the schedular criteria for an 
initial evaluation in excess of 10 percent for left knee 
tendinitis have not been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, DCs 5003-5261 (2009).  

4.  Prior to November 7, 2008, the schedular criteria for an 
initial compensable evaluation for lumbar degenerative joint 
disease have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
DC 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103(a), 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to 
all five elements of a service connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).

In the present case, the VCAA duty to notify was satisfied 
by way of a letter sent to the Veteran in April 2006 that 
fully addressed all notice elements and was sent prior to 
the initial RO decision on the matter.  The letter informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining 
evidence.  The letter also explained how VA establishes 
disability ratings and effective dates.  Therefore, no 
further notice is needed with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains his service 
treatment records, as well as post-service reports of 
treatment and examinations.  Moreover, his statements in 
support of his claim are of record.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  



II.  Decision

A.  Withdrawn Claim

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b) (2009).  Except for appeals withdrawn on the 
record at a hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204(c) (2009).

In a July 2009 statement, received by the Board prior to the 
promulgation of a decision in the appeal, the Veteran 
indicating that he was satisfied with the 20 percent 
evaluation, as of November 7, 2008, for his service-
connected lumbar degenerative joint disease.  The Board 
finds the claim for an increased rating for lumbar 
degenerative joint disease, as of November 7, 2008, to have 
been withdrawn and is no longer on appeal.  As the Veteran 
has withdrawn his appeal as to the stated issue, there 
remains no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal on that limited 
issue, and it is dismissed without prejudice. 

B.  Increased Rating Claims

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, 
as to each claim.

The Veteran essentially contends that the evaluations he has 
received for his left knee tendinitis and lumbar 
degenerative joint disease do not accurately reflect the 
severity of those conditions.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

At the outset, the Board notes that the Veteran's increased 
rating claims stem from the initial assignment of the 
disability ratings in question.  As such, the claim requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claims or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claims are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



Left Knee Tendinitis

The Veteran's service-connected left knee tendinitis has 
been rated under 38 C.F.R. § 4.71, Diagnostic Codes 5024-
5260 (A hyphenated code is used when a rating under one 
diagnostic code requires the use of an additional diagnostic 
code to identify the basis for the evaluation).  

Diagnostic Code 5024, for tenosynovitis, instructs the rater 
to evaluate as degenerative arthritis.  Arthritis is rated 
pursuant to Diagnostic Codes 5003 and 5010.  Diagnostic Code 
5003, concerning degenerative arthritis, requires that the 
disability be rated based on the limitation of motion of the 
affected joints, if such would result in a compensable 
disability rating.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limited motion, a 10 percent rating applies where 
the record contains x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  A 20 
percent rating applies where the record contains x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.

Diagnostic Codes 5260 and 5261 govern the rating criteria 
with regard to limitation of motion of the knee.  Under 
Diagnostic Code 5260, limitation of flexion of the knee 
warrants a zero percent rating when flexion is limited to 60 
degrees; a 10 percent rating when limited to 45 degrees; a 
20 percent rating when limited to 30 degrees; and a 30 
percent rating when limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg warrants a zero percent rating when extension is limited 
to 5 degrees; a 10 percent rating when extension is limited 
to 10 degrees; a 20 percent rating when limited to 15 
degrees; 30 percent when limited to 20 degrees; 40 percent 
when limited to 30 degrees; and 50 percent when limited to 
45 degrees.

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 
38 C.F.R. § 4.71, Plate I.

Additionally, in a precedent opinion, the VA General Counsel 
held that separate ratings may be assigned for limitation of 
flexion and limitation of extension, under Diagnostic Code 
5260 and Diagnostic Code 5261 for disability of the same 
joint. VAOPGCPREC 9-2004 (September 17, 2004).  

Prior to November 7, 2008

Based upon the evidence of record, the Board finds that a 
compensable evaluation is not warranted for the Veteran's 
service-connected left knee tendinitis prior to November 7, 
2008, under Diagnostic Codes 5024-5260.  In this case, there 
is no evidence of any limitation of motion.  In fact, at the 
August 2007 VA examination, range of motion testing was 
normal, as the VA examiner reported flexion to 140 degrees 
and extension to 0 degrees.  There was no reported pain 
during range of motion testing, and there was no additional 
limitation of motion on repetitive use.  There is no other 
objective evidence during the period in question.  Thus, a 
compensable rating is not warranted under Diagnostic Codes 
5024-5260 for the Veteran's service connected left knee 
disability.  

The Board has also considered whether the Veteran's service-
connected left knee disability may be rated under any other 
Diagnostic Codes related to the knee and leg.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

As previously mentioned, the Veteran demonstrated normal 
extension at the August 2007 VA examination; therefore, 
Diagnostic Code 5261, limitation of extension, does not 
warrant a compensable rating.  Furthermore, it is neither 
contended nor shown, during the August 2007 VA examination, 
that the Veteran's service-connected disability involves 
ankylosis of the knee (Diagnostic Code 5256), recurrent 
subluxation or lateral instability (Diagnostic Code 5257), 
dislocated semilunar cartilage (Diagnostic Code 5258), 
removal of semilunar cartilage (Diagnostic Code 5259), 
impairment of the tibia and fibula (Diagnostic Code 5262), 
or genu recurvatum (Diagnostic Code 5263).  Therefore, 
Diagnostic Codes 5256, 5257, 5259, 5261, and 5263 do not 
support the Veteran's claim.  

The Board has considered whether, due to additional 
limitation of motion due to pain, swelling, weakness, or 
excess fatigability, the Veteran's disability picture most 
nearly approximates a compensable evaluation under 
Diagnostic Codes 5024-5260.  See 38 C.F.R. §§  4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In 
this regard, the Board notes the Veteran's complaints of 
painful motion, as reflected in the August 2007 VA 
examination report; however, the August 2007 VA examiner 
opined that there was no evidence of fatigability or 
weakened movement against resistance, and there was no loss 
of motion with repetitive movement.  Thus, the based on the 
examiners findings that there was no functional impact of 
pain associated with the Veteran's service-connected left 
knee tendinitis a noncompensable 0 percent rating prior to 
November 7, 2008 is continued.

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
again acknowledges VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the 
medical findings do not establish loss of either flexion or 
extension to a compensable degree.  Thus, assignment of 
separate evaluations for limitation of flexion and extension 
of the left leg is not appropriate here. 

Further regarding separate ratings, the Board acknowledges 
VAOPGCPREC 23-97, which holds that separate ratings may 
apply for arthritis and instability of the knee.  
Specifically, the VA General Counsel has held that, when x- 
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would 
be entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in at least 
noncompensable limitation of motion. See VAOPCGPREC 9-98 
(August 14, 1998).

In the present case, a separate rating for instability is 
not warranted here.  The August 2007 VA examination report 
indicated that there was no showing of left knee 
degenerative changes.  Subsequent x-rays in November 2008 
were also normal.  Moreover, both VA examinations were 
negative for any findings of laxity.  For these reasons, 
there is no basis for assignment of a separate rating for 
left knee instability.

As of November 7, 2008

The RO awarded a rating of 10 percent as of November 7, 
2008, based on the medical findings from the November 2008 
examination.  The examination findings showed the Veteran 
had full range of motion in his left knee with flexion to 
140 degrees and extension to 0 degrees.  Although there was 
pain it did not inhibit his motion.  However, the Veteran 
did have grinding and spasms, and was diagnosed with 
degenerative joint disease in his left knee.  

Again, a 10 percent evaluation is in effect during the 
period in question.  The Board concludes that the Veteran's 
left knee disability picture does not warrant assignment of 
a rating in excess of that amount.  

The Board notes that during the November 2008 VA 
examination, the examiner did not have the claims file.  
However, the examiner did have information in the VA chart 
and all relevant objective medical findings, tests, and 
diagnosis were made.  Again, he had full range of motion, 
with no additional limitation with repetitive motion.  Thus, 
even considering DeLuca principles, there is no support for 
a higher rating under Diagnostic Codes 5260 or 5261.  In 
this regard, there is no doubt that the Veteran has left 
knee pain; however, the medical records reflect that the 10 
percent rating currently assigned is appropriate given the 
objective findings and the examiner's opinion of record 
regarding the degree of functional limitation.  The Veteran 
does not have incoordination or fatigability of the left 
knee, and frequent hospitalizations are not shown.  The 
Board again notes that VA outpatient treatment records from 
2007 through 2008 reflect complaints and findings pertaining 
to the left knee consistent with those shown on the 2007 and 
2008 examinations.

Regarding alternate code sections, as the Veteran does not 
have ankylosis of the knee, a rating under Diagnostic Code 
5256 is not appropriate.  Additionally, the Veteran has not 
demonstrated dislocated or removal of the semilunar 
cartilage or impairment of the tibia and fibula such that a 
rating under Diagnostic Code 5258, 5259 or 5262 would be 
appropriate.

Again, there is no basis for any separate ratings here.  As 
flexion and extension are not both limited to compensable 
levels, VAOPGCPREC 9-2004 does not apply.  Moreover, as the 
objective evidence fails to demonstrate left knee 
instability, a separate evaluation for such based on 
VAOPGCPREC 23-97 and VAOPCGPREC 9-98 is not warranted.

In sum, the 10 percent evaluation assigned for left knee 
tendinitis during the period in question represents the 
highest possible rating for that disability.  

Lumbar Degenerative Joint Disease, Prior to November 7, 2008

In a September 2007 rating decision the Veteran was granted 
service-connection for lumbar degenerative joint disease and 
was rated as noncompensable pursuant to 38 C.F.R. § 4.71, 
Diagnostic Code 5237, with an effective date of March 30, 
2006.  

Diagnostic Code 5237, for lumbar or cervical strain, 
utilizes the general rating formula for diseases and 
injuries of the spine.  Under such rating formula, 
limitation of motion of the thoracolumbar spine warrants a 
10 percent rating when forward flexion is greater than 60 
degrees but not greater than 85 degrees; or a combined range 
of motion greater than 120 degrees but not greater than 235 
degrees; or muscle spasm, guarding, or localized tenderness 
not resulting in an abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

A compensable rating is not warranted for the service-
connected lumbar degenerative joint disease prior to 
November 7, 2008, for the reasons discussed below. 

In August 2007, the Veteran received a VA examination that 
showed normal thoracolumbar forward flexion to 90 degrees, 
extension to 30 degrees, lateral flexion to 30 degrees on 
both sides, and lateral rotation to 30 degrees on both 
sides.  The combined range of motion was 240 degrees.  There 
was no pain with repetitive use.  He did not have an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  

Based on the above, the Veteran showed full range of motion.  
Thus, even considering additional functional limitation 
under DeLuca, there is no basis for assignment of a 
compensable 10 percent rating under Diagnostic Code 5237.  
Furthermore, the examiner opined that the Veteran's back was 
stable, with normal range of motion.  The Veteran did not 
have any spasms, guarding, tenderness, or weakness.  
Moreover, there was no evidence, reports, or complaints of 
vertebral body fracture with loss of 50 percent or more of 
the height.  Thus, based on the aforementioned, the Veteran 
does not meet the criteria for a 10 percent rating.

The Board again notes that VA outpatient treatment records 
from 2007 through 2008 reflect complaints and findings 
pertaining to the lumbar degenerative joint disease 
consistent with those shown on the 2007 examination.

Regarding alternate diagnostic codes, the Board has 
considered 5243, for intervertebral disc syndrome.  That 
code section affords a 10 percent disability rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months. A 20 percent disability 
rating is awarded for disability with incapacitating 
episodes having a total duration of at least 2 weeks but 
less than 4 weeks during the past 12 months. With 
incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months, a 
40 percent evaluation is in order. Finally, a maximum 
schedular rating of 60 percent is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

Note (1) to 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides 
that an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Here the evidence does not demonstrate any incapacitating 
episodes as contemplated under Diagnostic Code 5243.  Hence, 
no compensable evaluation is warranted based on the rating 
formula for intervertebral disc syndrome during the period 
in question.  

Under Note (1) to the general rating formula for diseases 
and injuries of the spine,
the rater is instructed to separately evaluate any 
associated neurologic manifestations.  However, VA 
examination in August 2007 showed normal sensory findings, 
motor strength, and reflexes.  Accordingly, there is no 
objective showing of any associated neurologic 
manifestations and hence a separate rating is not warranted 
on that basis.

In sum, the assignment of a compensable rating is not 
warranted for the service-connected lumbar degenerative 
joint disease for the period prior to November 7, 2008.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Extraschedular Considerations

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that 
render impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or 
contemplate the severity and symptomatology of the veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  If there is an exceptional or unusual 
disability picture, then the Board must consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and 
referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 
Vet. App. at 116.

In this case, the schedular evaluations in this case are 
adequate. Ratings in excess of those assigned are provided 
for certain manifestations of the service-connected 
disorders but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, 
the diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's left knee tendinitis and 
lumbar spine disability.  Moreover, the evidence does not 
demonstrate other related factors.  The Veteran has not 
required hospitalization due to these service-connected 
disorders and marked interference of employment has not been 
alleged or shown.  In the absence of any additional factors, 
the RO's decision not to refer this issue for consideration 
of an extraschedular rating was correct.


ORDER

An initial compensable evaluation prior to November 7, 2008, 
and an initial 10 percent evaluation thereafter for left 
knee tendinitis is denied.

Prior to November 7, 2008, an initial compensable evaluation 
is denied for lumbar degenerative joint disease.

The appeal for a rating in excess of 20 percent for lumbar 
degenerative joint disease from November 7, 2008, is 
dismissed.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


